Name: Commission Regulation (EEC) No 149/82 of 22 January 1982 correcting Regulation (EEC) No 102/82 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 17/28 Official Journal of the European Communities 23 . 1 . 82 COMMISSION REGULATION (EEC) No 149/82 of 22 January 1982 correcting Regulation (EEC) No 102/82 fixing the export refunds on pigmeat which advance fixing certificates may be issued does not correspond to the quantity admitted for an opinion to the management committee ; whereas the Regulation in question must therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular the first sentence of Article 15 (5) thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 5 (4) thereof, Whereas the export refunds on pigmeat were fixed by Commission Regulation (EEC) No 102/82 of 19 January 1982 (4) ; whereas verification has shown that the total quantity of meat intended for Poland for In the second and third subparagraphs of Article 2 (2) of Regulation (EEC) No 102/82, the quantity 50 000 tonnes is hereby replaced by the quantity 48 400 tonnes . Article 2 This Regulation shall enter into force on 23 January 1982. It shall apply with effect from 1 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 January 1982. For the Commission Poul DALSAGER Member of the Commission * ( l) OJ No L 282, 1 . U. 1975, p . 1 . 2) OJ No L 307, 18 . 11 . 1980, p . 5 . (3) OJ No L 282, 1 . 11 . 1975, p . 39 . O OJ No L 14, 20. 1 . 1982, p . 8 .